Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17349885 filed on 06/16/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 08/09/2022 is acknowledged.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner' s statement of reasons for allowance: 
Claims 1-6:  The primary reason for the allowance of the claims is the inclusion of the limitation “a contact hole through which the mesa section is exposed contacts the interlayer dielectric film; wherein a width of the contact hole in the arrangement direction is equal to or greater than a width of the mesa section in the arrangement direction”, in all of the claims in combination with the remaining features of independent claim 1.


    PNG
    media_image1.png
    663
    683
    media_image1.png
    Greyscale

Naito (US 2017/0077274) teaches  a semiconductor substrate (Fig. 2, element 10); a trench section (Fig. 2, element 40) that is provided from an upper surface to an interior the semiconductor substrate and extends in a predetermined extending direction on the upper surface of the semiconductor substrate; a mesa section (portion between gate trenches 40, paragraph 0041) in contact to the trench section in an arrangement direction orthogonal the extending direction; and an interlayer dielectric film (Fig. 2, element 26) provided above the semiconductor substrate; wherein the interlayer dielectric film is also above at least a part of the trench section in the arrangement direction (Fig. 2); the interlayer dielectric film has one or more peaks at an upper portion of the interlayer dielectric film, in the extending direction (see annotated figure above); the interlayer dielectric film has two side surfaces in the arrangement direction; and the one or more peaks are located between and above the two side surfaces (see annotated figure above).
However, Naito does not teach or render obvious the above-quoted features recited in independent claim 1.
Claim Objections
Claims 8-12 are objected to because of the following informalities:  
Claims 8-12 presently recite “The semiconductor device of claim 7 further comprising …”.
The examiner suggests amending the claims to recite “The semiconductor device of claim 7, further comprising …”.
Claim 18 presently recites the limitation “below a upper surface of the semiconductor substrate”. 
To correct typographical errors, the examiner suggests amending the claim to recite “below an upper surface of the semiconductor substrate”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 13 recites the limitation “gate insulating film on both side surfaces of the gate conductive section”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: The limitation “gate insulating film” has not been defined before and lacks proper antecedent basis.
           Claims 14-19 are also rejected under 112(b) as they depend on base claim 13.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito (US 2017/0077274).
Regarding independent claim 7, Naito teaches a semiconductor device comprising:

    PNG
    media_image1.png
    663
    683
    media_image1.png
    Greyscale

a semiconductor substrate (Fig. 2, element 10); 
a trench section (Fig. 2, element 40) that is provided from an upper surface to an inside of the semiconductor substrate and that extends in an extending direction, orthogonal direction to an upper surface of the semiconductor substrate and, where the trench section further includes 
a gate conductive section (Fig. 2, element 44); 
a gate insulating film (Fig. 2, element 42) on a side surface of the gate conductive section; 
an interlayer dielectric film (Fig. 2, element 26) is provided above the gate conductive section and above the gate insulating film on either side, in an arrangement direction in parallel to the upper surface of the semiconductor substrate, of the gate conductive section,
wherein the interlayer dielectric film has two peaks which form 2 highest portions (see annotated figure above) of the interlayer dielectric film in an extending direction, a width between the 2 peaks is narrower than a width of the interlayer dielectric film at an upper surface of the semiconductor substrate (see annotated figure above); and 
a surface of the interlayer dielectric film that extends from the upper surface of the semiconductor substrate to either of the 2 peaks includes a depression such that a bottom of the depression extends towards the interior portion of the interlayer dielectric film (see annotated figure above).
Regarding claim 8, Naito teaches further comprising where the depression in the surface of the dielectric film extends above a portion of the gate conductive section in the extending direction (see figure above).
Regarding claim 9, Naito teaches further comprising where the depression in the surface of the dielectric film extends above a portion of both the gate conductive section and the gate insulating film in the extending direction (see figure above).
Regarding claim 10, Naito teaches further comprising the surface of the interlayer dielectric film between the 2 peaks includes a concavity wherein a portion of the surface of the interlayer dielectric film is lower the both of the 2 peaks in the extending direction (see figure above).
Regarding claim 11, Naito teaches further comprising the surface of the interlayer dielectric film between the 2 peaks includes a concavity wherein a lowest portion of the concavity is positioned on a center of the trench section in the arrangement direction (see figure above).
Regarding claim 12, Naito teaches further comprising where the bottom surface of interlayer dielectric film is V-shaped such that the lowest portion of the V in the extending direction is in contact with the center of the gate conductive section (see figure above).
Regarding independent claim 13, Naito teaches a semiconductor device comprising:
a semiconductor substrate (Fig. 2, element 10); 
a trench section (Fig. 2, element 40) that is provided from an upper surface to an interior of the semiconductor substrate and extends in a predetermined extending direction on the upper surface of the semiconductor substrate; 
further comprising 
a gate conductive section (Fig. 2, element 44) extending into the semiconductor substrate in an extending direction; 
gate insulating film (Fig. 2, element 42) on both side surfaces of the gate conductive section; 
an interlayer dielectric film (Fig. 2, element 26) that covers a top surface of the gate conductive section and the gate insulating film situated on both side surfaces of the gate conductive section.
Regarding claim 14, Naito teaches further comprising an emitter region (Fig. 2, element 12) in contact with a portion of a side surface of the gate insulating film and in contact with a portion of a side surface of the interlayer dielectric film.
Regarding claim 15, Naito teaches further comprising a base region (Fig. 2, element 14), in contact with the bottom of the emitter region in the extending direction, and in contact with a second portion of the side surface of the gate insulating film.
Regarding claim 16, Naito teaches further comprising an emitter region (Fig. 2, element 12), in contact with a portion of the side surface of the gate insulating film, and a base region (Fig. 2, element 14), in contact with a portion of the side surface of the gate insulating film, wherein the emitter region and the base region are also in contact with each other.
Regarding claim 17, Naito teaches further comprising where in the emitter region extends in the extending direction to an upper surface of the semiconductor substrate (Fig. 2).
Regarding claim 19, Naito teaches further comprising where the top surface of the gate conductive section in an extending direction is below an upper surface of semiconductor substrate (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 2017/0077274) in view of Yamazaki (US 2016/0079365).
Regarding claim 18, Naito teaches all of the limitations as discussed above.
Naito does not explicitly disclose further comprising where a thickness of the interlayer dielectric film, in an extending direction, below a upper surface of the semiconductor substrate, is from 1.5 to 3.5 times as large as the thickness of the gate insulating film in the arrangement direction.
Yamazaki teaches a semiconductor device comprising a gate insulating film 42 thinner than an interlayer dielectric film 43 (paragraph 0049) wherein the thickness of the insulating film is controlled by etching (paragraph 0114). Accordingly, the thickness is an art recognized variable. It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the thickness and arrive at the claim18 limitation. With respect to the limitations of Claim 18, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813